Darden, Chief Judge
(concurring):
I agree that the appellant has not been deprived of a speedy trial or speedy review.
The principal opinion points out that in a noncapital case prosecution may offer into evidence the deposition of a witness who “resides or is beyond the . . . Territory ... in which the court ... is ordered to sit, or beyond 100 miles from the place of trial.” Article 49(d)(1), Uniform Code of Military Justice, 10 USC § 849. Reasonable unavailability of the witness is then made an added requirement.
In United States v Davis, 19 USCMA 217, 224, 41 CMR 217 (1970), my concurring opinion expressed my view that a witness’s being more than 100 miles from the place of trial is not in itself sufficient evidence of military necessity to depart from the desirable practice of confrontation.
The general court-martial of appellant Mohr began August 27, 1969, at the United States Naval Station, Subic Bay, Philippines. Before that date witnesses Bas, Dunlap, Schwartz, and Grabiel had returned to the continental United States. Regardless of whether a separation of 100 miles is a reasonable showing of necessity, in this instance the witnesses were on another continent, many thousands of miles from the place of trial. In these circumstances, I have no difficulty in giving effect to the congressional authorization for use of depositions when the witness is beyond the territorial limits of the country in which the trial is being held. See my dissenting opinion in United States v Gaines, 20 USCMA 557, 563, 43 CMR 397 (1971).